    Case 1:20-cr-00165-JEB Document 6 Filed 08/19/20 Page 1 of 1

Rev. 3/2010



              UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )
                                              )
                 vs.                          )     Criminal Case No.: 20CR165-EJB
                                              )
                                              )
KEVIN CLINESMITH
                                              )
                                              )


                                   WAIVER OF INDICTMENT

          I, _ _ _KE_VIN              _ ___, the above-named defendant, who is accused of
                     __c_L_INE_S_MI_T_H

                18:100l(a)(3); STATEMENTS OR ENTRIES GENERALLY; False
                Statements




being advised of the nature of the charge(s), the proposed information, and of my rights, hereby
waiveinopencourton               August l9, 2020       prosecutionbyindictmentandconsentthat
the proceeding may be by information rather than by indictment.




                                                   Defendant




                                                   ~J~.!!.:::-
Before:
          ------------
          James Boasberg
                                                   Date:          8/19/2020
                                                           --------
          United States District Judge
